Case: 08-60343 Document: 00511273743 Page: 1 Date Filed: 10/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 25, 2010
                                     No. 08-60343
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

PRAXEDIS CASTRO-RODRIGUEZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A10 819 838


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Praxedis Castro-Rodriguez has filed in this court a petition for review of
an order by the Board of Immigration Appeals (BIA) affirming an immigration
judge’s (IJ) decision finding him removable from the United States and denying
his application for cancellation of removal. After briefing in this case was
complete, the Respondent filed an unopposed motion requesting remand of this
case in light of the United States Supreme Court’s decision in Carachuri-
Rosendo v. Holder, 130 S. Ct. 2577 (2010). Because the legal basis for the BIA’s

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-60343 Document: 00511273743 Page: 2 Date Filed: 10/25/2010

                               No. 08-60343

determination that Castro-Rodriguez was removable and ineligible for
cancellation of removal was invalidated by the Supreme Court in Carachuri-
Rosendo, we GRANT his petition for review and REMAND this case to the BIA
for further proceedings.




                                    2